DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 16/170,484 has a total of 10 claims pending in the application, there is 1 independent claims and 9 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2008/0059732 A1) in view of Haustein et al. (US 2016/0364156 A1).
For claim 1, Okada et al. teaches a method for performing a data protection operation for a database, the method comprising:
parameters set as values for backup for minimum, maximum and interval, 104, 112, 213: Okada];
and performing a differential backup or a full backup based on an evaluation of the change value relative to the parameters [full or differential backup based on timing and requirement, 0063: Okada], but does not teach querying the database to determine a change value for the database.
Haustein et al. teaches querying the database to determine a change value for the database [querying database and proper backup performed based on the value, 0003 and 0047: Haustein].
Okada et al. (US 2008/0059732 A1) and Haustein et al. (US 2016/0364156 A1) are analogous art because they are from the same field of database backup.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the database backup as described by Okada et al. with the value assessment as taught by Haustein et al.
The motivation for doing so would be to improve making “changes in large volumes of primary data” [0002: Haustein].
Therefore, it would have been obvious to combine Okada et al. (US 2008/0059732 A1) with Haustein et al. (US 2016/0364156 A1) for various backups by value. 
For claim 2, Okada et al. and Haustein et al. teaches:
	The method of claim 1, further comprising not performing a differential backup when the change value is less than the minimum value [differential backup performed when less than a threshold value, 0017: Haustein].
For claim 3, Okada et al. and Haustein et al. teaches:
	The method of claim 1, further comprising performing a differential backup when the change value is greater than the minimum value [greater than threshold then differential backup performed, 0016: Haustein].
For claim 4, Okada et al. and Haustein et al. teaches:
	The method of claim 3, further comprising performing a differential backup when the change value is greater than the minimum value and less than the maximum value [greater than threshold and less than another threshold then differential backup performed, 0017: Haustein].
For claim 5, Okada et al. and Haustein et al. teaches:
	The method of claim 4, further comprising performing a full backup when the change value exceeds the maximum value value [greater than threshold then full backup performed, 0016: Haustein].
For claim 6, Okada et al. and Haustein et al. teaches:
	The method of claim 1, further comprising querying the database repeatedly [automated querying database and proper backup performed based on the value, 0003 and 0047: Haustein].
For claim 7, Okada et al. and Haustein et al. teaches:
a counter to manage backup, 0072: Okada].
For claim 8, Okada et al. and Haustein et al. teaches:
	The method of claim 1, further comprising performing a differential backup when the change value is greater than a last differential backup page count plus the interval value and the change value is less than the maximum value [greater than one threshold and less than secondary threshold then differential backup performed, 0017: Haustein].
For claim 9, Okada et al. and Haustein et al. teaches:
	The method of claim 1, further comprising sending a trigger to a backup server to perform the differential backup or the full backup based on the evaluation [scale of the system used for full or differential backup: 0063: Okada].
For claim 10, Okada et al. and Haustein et al. teaches:
	The method of claim 9, further comprising scheduling a workorder to perform the full backup or the differential backup [requirement of system for differential or full backup, 0063: Okada].
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/27/2021